Case: 5:16-cr-00028-JMH-MAS Doc #: 75 Filed: 07/31/20 Page: 1 of 5 - Page ID#: 303



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                        CENTRAL DIVISION at LEXINGTON

 UNITED STATES OF AMERICA,              )
                                        )               Criminal Case No.
        Plaintiff-Respondent,           )             5:16-cr-28-JMH-MAS-1
                                        )
 v.                                     )                Civil Case No.
                                        )             5:19-cv-0295-JMH-MAS
 JAMES FREDERICK REBMANN,               )
                                        )
        Defendant-Petitioner.           )          MEMORANDUM OPINION & ORDER
                                        )

                                            ***

        This   matter    is    before       the     Court    on     Defendant      James

 Frederick     Rebmann’s      motion    to        reopen    his    time    for   appeal

 pursuant to Federal Rule of Appellate Procedure 4(a)(6). [DE

 73].   Rebmann    claims     that     he    did     not    receive       this   Court’s

 Memorandum Opinion & Order and Judgment denying his motion to

 vacate, amend, or correct his sentence pursuant to 28 U.S.C. §

 2255. [DEs 69, 70]. For the reasons set forth below, Rebmann’s

 motion will be GRANTED.

                  I. FACTUAL AND PROCEDURAL BACKGROUND

        James Frederick Rebmann filed a timely § 2255 petition on

 July 24, 2019. [DE 60]. Pursuant to 28 U.S.C. § 636(b)(1)(B),

 United States Magistrate Judge Matthew A. Stinnett submitted a

 report and recommendation to this Court, to which Rebmann filed

 a timely objection. [DEs 67, 68]. This Court took the matter

 under consideration and issued a Memorandum Opinion and Order

 and      Judgment       adopting           Magistrate            Judge      Stinnett’s
Case: 5:16-cr-00028-JMH-MAS Doc #: 75 Filed: 07/31/20 Page: 2 of 5 - Page ID#: 304



 recommendation,         thereby      denying      Rebmann’s       petition.     [DEs   69,

 70]. That opinion issued on February 3, 2020.

        On June 25, 2020, the Court received a letter from Rebmann

 in    which     he    asked    for   the    status     of    an     “appeal”    he   filed

 “sometime ago” and had still received no notification regarding

 the status. [DE 71]. He sent another letter stating the same on

 July 2, 2020, which the Clerk of Court marked as a duplicate.

 [DE    72].     The    Clerk    mailed     copies      of   the     docket    sheet,   the

 Memorandum Opinion and Order, and the Judgment entered in this

 case. [DE 71].

        In the instant motion, Rebmann alleges that “[d]espite the

 court’s order being entered and the clerk mailing said order

 [Rebmann] was not provided a copy until July of 2020.” [DE 73 at

 2]. Rebmann states that his “Unit Team” received the documents

 from the Court, but did not provide him with a copy or notify

 him    that     it    was     received     by    the    facility.      [Id.].    Rebmann

 attached a copy of a request he made to staff on July 13, 2020,

 asking    if    he     had    received     any    legal     mail.    [DE   73-2].    Staff

 responded on the same form stating he had “no mail … from the

 courts,” but stated that it may have been forwarded to Rebmann’s

 unit team to be placed in his “legal file.” [Id.]. Rebmann then

 made a request to his unit team, asking if he “received any

 legal mail addressed to [him] since February.” [DE 73-1]. The

 unit     team        staff     responded,        stating     that     “some     came    in

 yesterday,” which would have been July 20, 2020. [Id.]. From
Case: 5:16-cr-00028-JMH-MAS Doc #: 75 Filed: 07/31/20 Page: 3 of 5 - Page ID#: 305



 this, Rebmann states that “[i]t is obvious from the dating of

 the   order    that    the   order    was    received     prior     to   the    date

 implicated by the answer on the request form but it is equally

 obvious that [he] was never given the order until he inquired

 about the matter in July.” [DE 73 at 2].

       Rebmann is currently incarcerated at Federal Correctional

 Institution,     Beckley,    and     is   proceeding     pro   se    before    this

 Court.

                                   II. DISCUSSION

       Federal Rule of Appellate Procedure 4(a)(1)(A) requires a

 notice   of   appeal    to   be   filed     with   the   district    court     clerk

 within thirty days after entry of the judgment. Further, the

 district court may reopen the time to file an appeal for a

 period of fourteen days after the date when its order to reopen

 is entered if the following conditions are satisfied:

       (A) the court finds that the moving party did not
       receive notice under Federal Rule of Civil Procedure
       77(d) of the entry of the judgment or order sought to
       be appealed within 21 days after entry;

       (B) the motion is filed within 180 days after the
       judgment or order is entered or within 14 days after
       the moving party receives notice under Federal Rule of
       Civil Procedure 77(d) of the entry, whichever is
       earlier; and

       (C) the court finds that no party would be prejudiced.

 Fed. R. App. P. 4(a)(6). Federal Rule of Civil Procedure 77(d)

 states that the clerk must immediately serve notice of the entry

 on the party or designated agency.
Case: 5:16-cr-00028-JMH-MAS Doc #: 75 Filed: 07/31/20 Page: 4 of 5 - Page ID#: 306



       To satisfy the first subsection, the Court must make a

 factual finding that the moving party did not receive notice of

 the judgment within twenty-one days after its entry. Kuhn v.

 Sulzer Orthopedics, Inc., 498 F.3d 365, 369 (6th Cir. 2007).

 This requires the district court to consider documentary and

 other evidence used to support the motion. See In re Marchiando,

 13 F.3d 1111,1114 (7th Cir. 1994). Further, despite some tension

 between     Federal       Rule   of    Appellate     Procedure      4(a)(6),       which

 requires proof of non-reciept, and the Federal Rules of Civil

 Procedure, which concern service rather than actual receipt, the

 Sixth Circuit has held it is not an abuse of discretion to

 presume receipt of a judgment when Rule 77(d) notice is mailed.

 See Evans v. United States, 165 F.3d 27, 1998 WL 598712, at *2

 (6th Cir. 1998)(unpublished table decision).

       Rebmann     has      successfully       overcome     this    high    burden     by

 factually    demonstrating         that    he    asked    both    the   institution’s

 staff and his unit team about the documents after finding out

 from his family that the Court had, in fact, reached a decision

 regarding     his     §     2255      petition.     This    is     clear    from     his

 correspondence      with     the      Court     itself,    filed   in     the   docket,

 indicating that he had not received a judgment from the Court,

 despite the fact that it was mailed and apparently delivered.

 Finally,    the     institution’s         correspondence,        stating    that    the

 legal mail containing the Court’s decision came in “yesterday,”

 when it was mailed in February and again in June—whether true or
Case: 5:16-cr-00028-JMH-MAS Doc #: 75 Filed: 07/31/20 Page: 5 of 5 - Page ID#: 307



 not—indicates that he did not receive the Order and Judgment

 when they were entered.

       Additionally, Rebmann’s motion is timely. Fewer than 180

 days have passed between the entry of the judgment and the day

 he finally received the Order and Judgment. Finally, this Court

 can find no reason the United States would be prejudiced by

 allowing Rebmann to appeal the denial of his § 2255 now.

       The purpose of Rule 4(a)(6) is to reduce the risk that the

 opportunity to appeal a judgment will be forfeited by no fault

 of the party seeking the appeal. See Dismuke v. Wilson, 6:10-cv-

 179-HRW, 2011 WL 3794376, at *2 (E.D. Ky. Aug. 25, 2011)(citing

 16A Charles Alan Wright, Arthur R. Miller & Edward H. Cooper,

 Federal Practice and Procedure § 3950.6 (3d ed. 1999)). Based on

 the documentary evidence provided by Rebmann in this motion, the

 Court finds that all three requirements of Rule 4(a)(6) have

 been met and his time to file an appeal will be reopened.

       Accordingly, IT IS ORDERED as follows:

       (1) Defendant James Frederick Rebmann’s motion to reopen

 his time for appeal [DE 73] is GRANTED; and

       (2) Rebmann has fourteen (14) days from entry of this order

 to file a Notice of Appeal in the record.

       This the 31st day of July, 2020.
